 

Exhibit 10.18

 

OUR REF DAJ/QUA32.2 YOUR REF MJR/ARC001X001

 

Morton Fraser LLP

Quartermile Two

2 Lister Square

Edinburgh

EH3 9GL

 

19 March 2015

 

Dear Sirs

 

QUARRY TOWN LIMITED

ARC NCKWYDE001, LLC

DISCOVERY CENTRE, DUNDEE

 

On behalf of and as instructed by the Seller, we offer to sell the Property to
the Purchaser on the following conditions:

 

1Definitions and Interpretation

 

1.1In the Missives:

 

"2012 Act" means the Land Registration etc. (Scotland) Act 2012;

 

"Advance Notice" means an Advance Notice as defined in Section 56 of the 2012
Act;

 

"Assignation of Guarantee" means the assignation of guarantee in favour of the
Purchaser in terms of the draft forming Part 11 of the Schedule;

 

"Completion" means the Date of Entry or, if later, the date when the Completion
Payment is paid and the purchase of the Property is completed in terms of the
Missives;

 

"Completion Payment" means the net amount of (a) the Price subject to all
adjustments provided for in the Missives (including all rent and other
apportionments) under deduction of (b) the Deposit;

 

"Conclusion Date" means the date of conclusion of the Missives;

 

"Date of Entry" means the earlier of (i) 30 April 2015; and (ii) the date
occurring 6 Working Days following the Purchaser giving written notice to the
Seller that it wishes to complete the purchase of the Property;

 

Brodies LLP is a limited liability partnership, registered in Scotland.
Registered no. SO300334. Registered office: 15 Atholl Crescent, Edinburgh, EH3
8HA. A list of all members is available for inspection at 15 Atholl Crescent
Edinburgh EH3 8HA. 'Brodies' is a registered trade mark.

Edinburgh Office:

Brodies LLP Solicitors

15 Atholl Crescent

Edinburgh EH3 8HA,

Scotland UK 

Tel: [+44] (0)131 228 3777

Fax: [+44] (0)131 228 3878

DX ED10, EDINBURGH-1



 

 

 

  

"Deposit" means the sum of FIVE HUNDRED AND FIFTY FIVE THOUSAND POUNDS
(£555,000) STERLING exclusive of VAT;

 

"Disclosed Documents" means the documents listed in Part 1 of the Schedule;

 

"Disposition" means the disposition of the Property in favour of the Purchaser
in terms of the draft set out in Part 6 of the Schedule;

 

"Encumbrances" are encumbrances as set out in section 9 of the 2012 Act;

 

"Fixed Plant" means such plant and machinery (within the meaning of the Capital
Allowances Act 2001) as constitutes a fixture or fixtures in respect of which
the Seller has a basis to claim and which is included in the sale of the
Property;

 

"Guarantee" means the guarantee granted by the Guarantor under and in terms of
the Lease;

 

"Guarantor" means NCR Corporation, a corporation incorporated under the laws of
the State of Maryland and having its head office at 3097 Satellite Blvd.,
Duluth, GA 30096, USA;

 

"HMRC" means HM Revenue & Customs;

 

"Interest" means interest on the sum in question at 4% per annum above the base
rate from time to time of The Royal Bank of Scotland plc from the date that such
sum is due for payment or, if there is no such date specified, the date of
demand for such sum until such sum is paid;

 

"Landlords" means the landlord under the Lease;

 

"Lease" means the lease and other documentation listed in Part 3 of the
Schedule;

 

"Missives" means the contract constituted by this offer and all duly executed
letters following on it;

 

"Opinion Letter" means the signed opinion letter in terms of the draft forming
Part 9 of the Schedule;

 

"Price" means EIGHT MILLION NINE HUNDRED AND FORTY ONE THOUSAND FOUR HUNDRED AND
FORTY EIGHT POUNDS (£8,941,448) Sterling (exclusive of any VAT) as may be
reduced in accordance with Condition 4.2.2 and/or increased in accordance with
Condition 4.2.3;

 

"Property" means ALL and WHOLE the subjects known generally as Discovery Centre,
3 Fulton Road, Dundee, Angus DD2 4SW and registered in the Land Register of
Scotland under Title Number ANG3945;

 

2

 

  

"Purchaser" means ARC NCKWYDE001, LLC, a Limited Liability Company registered
under the Laws of the State of Delaware, United States of America (File Number
5671188) and having its Registered Office at 2711 Centerville Road, Suite 400,
Wilmington, 19808 USA;

 

"Purchaser's Bank" means (a) the client account of the Purchaser's Solicitors
and/or (b) the client account of the solicitors acting for the Purchaser's
heritable creditor and/or (c) if it is a bank which is a shareholder in CHAPS
Clearing Co. Limited, and the funds in question are loan funds from that bank
for the purpose of acquiring the Property, the Purchaser's heritable creditor;

 

"Purchaser's Solicitors" means Morton Fraser LLP (Ref: Michael Ramsay) or such
other solicitors as the Purchaser may appoint in their place from time to time
and who have been notified in writing to the Seller's Solicitors;

 

"Schedule" means the schedule annexed to this offer;

 

"Seller" means, Quarry Town Limited, incorporated under the Companies Ordinance
in Gibraltar with Registered Number 87249 and having its Registered Office at
Suites 7b and 8b, 50 Town Range, Gibraltar;

 

"Seller's Bank Account" means Bank: The Royal Bank of Scotland plc, 36 St Andrew
Square Edinburgh, Sort Code: 83-06-08, Account Number: 00112030, Account Name:
Brodies LLP Client Account or such other UK clearing bank account as the
Seller’s Solicitors nominate by written notice to that effect at least 3 Working
Days prior to the Date of Entry;

 

"Seller's Solicitors" means Brodies LLP (Ref: JIR.QUA32.2) or such other
solicitors as the Seller may appoint in their place from time to time and who
have been notified in writing to the Purchaser's Solicitors;

 

"Tenant" means the current tenant under the Lease;

 

"Title Deeds" means the title deeds of the Property listed in Part 2 of the
Schedule;

 

"TOGC" means a transfer of a business as a going concern for the purposes of
section 49(1) of the VAT Act and Article 5 of the Value Added Tax (Special
Provisions) Order 1995;

 

"VAT" means value added tax as provided for in the VAT Act and any tax similar
or equivalent to value added tax or performing a similar fiscal function;

 

"VAT Act" means the Value Added Tax Act 1994;

 

"VAT Group" means two or more bodies corporate registered as a group for VAT
purposes under Section 43 of the VAT Act; and

 

"Working Day" means any day on which clearing banks in Edinburgh, Glasgow and
London are open for normal business.

 

3

 

  

1.2In the Missives, unless otherwise specified or the context otherwise
requires:

 

1.2.1any reference to one gender includes all other genders;

 

1.2.2words in the singular only include the plural and vice versa;

 

1.2.3any reference to the whole is to be treated as including reference to any
part of the whole;

 

1.2.4any reference to a person includes a natural person, corporate or
unincorporated body (whether or not having separate legal personality) and words
importing individuals include corporations and vice versa;

 

1.2.5any reference to a Condition, Schedule or Part of the Schedule is to the
relevant Condition, Schedule or Part of the Schedule of or to this offer;

 

1.2.6any reference to a statute or statutory provision includes any subordinate
legislation which is in force from time to time under that statute or statutory
provision;

 

1.2.7any reference to any statute, statutory provision or subordinate
legislation is a reference to it as it is in force from time to time taking
account of any amendment or re-enactment;

 

1.2.8any phrase introduced by the words "including", "include", "in particular"
or any similar expression is to be construed as illustrative only and is not to
be construed as limiting the generality of any preceding words;

 

1.2.9a document will be duly executed only if it is executed in such manner as
meets the requirements of Section 3 or Section 9B of the Requirements of Writing
(Scotland) Act 1995;

 

1.2.10where at any one time there are two or more persons included in the
expression "Purchaser" or "Seller" obligations contained in the Missives which
are expressed to be made by the Purchaser and/or the Seller are binding jointly
and severally on them and their respective executors and representatives
whomsoever without the necessity of discussing them in their order;

 

1.2.11any reference to funds being cleared means that the funds are immediately
available for withdrawal from the holder's bank account;

 

1.2.12any reference to "reasonable consent" means the prior written consent of
the party in question, such consent not to be unreasonably withheld or delayed;
and

 

1.2.13where a Condition provides that Interest is payable and that the sum must
be paid within a specified period, no Interest will accrue on the sum provided
it is paid within that period.

 

4

 

  

1.3The headings in the Missives are included for convenience only and are to be
ignored in construing the Missives.

 

1.4The Schedule forms part of the Missives.

 

2Price

 

2.1payment

 

2.1.1On the Date of Entry the Purchaser will:-

 

2.1.1.1pay the Completion Payment by instantaneous bank transfer of cleared
funds from the Purchaser's Bank to the Seller's Bank Account; and

 

2.1.1.2take, and procure that the Purchaser’s Solicitors take, all such steps as
may be necessary to procure the release of the Deposit in cleared funds to the
Seller’s Bank Account (including signing all necessary bank forms and other
documentation)

 

in each case in exchange for the Disposition and other items to be delivered by
the Seller referred to in Condition 9.

 

2.1.2A payment not made in accordance with Condition 2.1.1 may be refused.

 

2.2deposit

 

2.2.1The Deposit will be paid by the Purchaser by instantaneous bank transfer of
cleared funds from the Purchaser's Bank to the Seller’s Bank Account on the
Conclusion Date.

 

2.2.2The Deposit will be:

 

2.2.2.1placed on joint deposit by the Seller’s Solicitors in an interest bearing
account in the joint names of the Purchaser’s Solicitors and the Seller’s
Solicitors (“Joint Account”) at the earliest practicable opportunity following
receipt of same by the Seller’s Solicitors as cleared funds in accordance with
Condition 2.2.1, to be held by them pending the occurrence of any of the events
described in Conditions 2.2.2.2 to 2.2.2.4 inclusive and to be dealt with as set
out therein, as applicable;

 

2.2.2.2treated as a payment to account of the Price if the purchase of the
Property proceeds, and accordingly released to the Seller, and paid to the
Seller's Bank Account, at Completion;

 

2.2.2.3paid to the Seller, forthwith, and paid to the Seller's Bank Account, if
the Purchaser fails to pay the Completion Payment timeously on the Required
Completion Date defined in Condition 2.6 (time being of the essence); and

 

5

 

  

2.2.2.4repaid to the Purchaser, forthwith to the Purchaser's Bank Account, if
the Seller fails to deliver the settlement items to the Purchaser in terms of
Condition 9 and the Purchaser properly rescinds the Missives as a result.

 

2.2.3The interest accrued on the Deposit in the Joint Account will be paid
either:-

 

2.2.3.1along with the Deposit to the party to whom the Deposit is payable in
accordance with Condition 2.2.2.3 or Condition 2.2.2.4; or

 

2.2.3.2to the Purchaser within 2 Working Days of Completion if the Deposit is
released to the Seller in accordance with Condition 2.2.2.2.

 

2.2.4The Seller and the Purchaser undertake that they will, and that they will
procure that their respective solicitors will, take any and all such steps as
may be necessary as expeditiously as possible to give effect to the foregoing
provisions, including signing all necessary bank forms and other documentation.

 

2.2.5The Seller and the Purchaser agree that Interest will be payable on all
sums payable under this Condition 2.2 in case of any late payment. The due date
for payment of such Interest when Interest begins to be payable will be:-

 

2.2.5.1the Conclusion Date for the purposes of payment of the Deposit to the
Seller's Bank Account by the Purchaser in terms of Condition 2.2.1; and/or

 

2.2.5.2for the purposes of Conditions 2.2.2.2, 2.2.2.3 or 2.2.2.4 the first date
which is at least 3 Working Days after the occurrence of the relevant event
(whether positive or negative) giving rise to the obligation to make payment of
the Deposit in terms of the relevant such Condition.

 

2.2.6The Seller’s Solicitors and the Purchaser’s Solicitors respectively
confirm, by the issue and acceptance of this offer, that they are authorised to
give effect to this Condition 2.2 insofar as obligations are imposed on them.

 

2.2.7The Deposit will be held in the Joint Account for the sole and express
purpose of making timeous payment of the Deposit in terms of the Missives and
may not be otherwise withdrawn from the Joint Account otherwise than (i) to the
extent provided for, and in accordance with, this Condition 2.2; and/or (ii)
with the express written authority of both the Seller and the Purchaser.

 

6

 

  

2.2.8Without prejudice to the generality of this Condition 2.2, the Purchaser
and the Seller acknowledge that the holding of the Deposit by the Purchaser’s
Solicitors and the Seller’s Solicitors on joint deposit aforesaid is a matter
entirely separate from the respective remaining rights and obligations of the
Purchaser and the Seller under the Missives and that as such:-

 

2.2.8.1such holding of the Deposit will not be a defence whether by way of set
off or otherwise to any action for payment by the Seller or the Purchaser under
the Missives except as expressly permitted in this Condition 2.2; and

 

2.2.8.2no such remaining rights and obligations (and/or any dispute, claim
and/or actual or alleged breach thereof) will be a defence whether by way of set
off or otherwise to (and/or otherwise affect or be relevant to) any entitlement
of the Purchaser or the Seller (as the case may be) to the release of the
Deposit or relevant part thereof to them in accordance with this Condition 2.2.

 

2.3interest

 

If the Completion Payment or (subject to compliance by the Seller and the
Seller’s Solicitors with Condition 2.2.4) the Deposit or any part of them or any
part of it is not paid to the Seller on the Date of Entry in accordance with the
Missives then, notwithstanding consignation or that the Purchaser has not taken
entry, the Purchaser will pay to the Seller Interest on the outstanding money.

 

2.4cancellation of sale

 

If the Purchaser fails to (a) pay the Deposit to the Seller’s Bank Account in
cleared funds in accordance with Condition 2.2.1 within 5 Working Days of the
Conclusion Date; or (b) pay the Completion Payment in accordance with Condition
2.1.1.1 with Interest as set out in Condition 2.3 within 10 Working Days after
the Date of Entry; and/or (c) provide all required authorisations (other than
any from the Seller’s Solicitors and/or the Seller) for the immediate release of
the Deposit in cleared funds to the Seller in accordance with Conditions 2.1.1.2
and 2.2.2.2 within 10 Working Days after the Date of Entry the Seller is
entitled (in its absolute discretion exercisable by immediate written notice to
the Purchaser served at any time following expiry of such 10 Working Day period
but prior to such payment and release) to rescind the Missives, to re-sell the
Property to any third party and to claim damages from the Purchaser which may
include:

 

2.4.1all costs and expenses incurred in relation to the re-marketing of the
Property and the re-sale of it;

 

2.4.2any shortfall between:

 

2.4.2.1the sale price received by the Seller on any such re-sale; and

 

2.4.2.2the Price; and

 

7

 

  

2.4.3financial losses including increased funding costs which the Seller would
not have incurred had the Price been paid on the Date of Entry and interest
which the Seller could have earned on the Price had it been paid on the Date of
Entry.

 

If the Seller rescinds the Missives, no Interest will be due by the Purchaser in
terms of Condition 2.33.

 

2.5receipt of money

 

For the purposes of this Condition 2, money will not be deemed paid to the
Seller until such time as same day credit on it is available to the holder of
the Seller's Bank Account in accordance with normal banking procedure.

 

2.6suspension

 

The provisions of Conditions 2.2.2.3, 2.3 and 2.4 will not apply (and any
Relevant Delay Period as defined in Condition 4.2.3 shall exclude) during any
period(s) of time during which the delay in payment by the Purchaser is due to
any failure or breach by or on behalf of the Seller to implement its obligations
or duties under the Missives on time and the “Required Completion Date” for the
purposes of Condition 2.2.2.3 shall be the date which is the Date of Entry as
deferred by any such period(s) of time.

 

3VAT

 

3.1.1The Seller and the Purchaser agree:

 

3.1.1.1that the sale of the Property to the Purchaser in terms of the Missives
constitutes a TOGC and accordingly no VAT will be charged on the Price at
Completion and no VAT will form part of the Completion Payment;

 

3.1.1.2that the business of letting the Property for a consideration is capable
of being operated separately as a business; and

 

3.1.1.3to use all reasonable endeavours both before and after Completion to
procure that the sale of the Property to the Purchaser in terms of the Missives
is treated by HMRC as a TOGC.

 

3.1.2The Seller confirms to the Purchaser that:

 

3.1.2.1it (or the representative member of its VAT Group) is registered for the
purposes of VAT;

 

3.1.2.2either it or a person of which it is, and will at Completion be, a
relevant associate (for the purposes of the VAT Act, Schedule 10, paragraph 2)
has exercised pursuant to the VAT Act, Schedule 10, paragraph 2 (or been treated
pursuant to the VAT Act, Schedule 10, paragraph 21 as having exercised) an
option to tax in respect of the Property and has duly notified that option to
HMRC to the extent required in order to make it effective;

 

8

 

  

3.1.2.3it (or such other person referred to in Condition 3.1.2.2) has not
revoked, and will not revoke before Completion, its option and, where such
option is treated as having been exercised as a result of a real estate election
having been made, will not prior to Completion take any action, or omit to take
any action, by virtue of which HMRC could revoke such real estate election;

 

3.1.2.4the assets to be transferred to the Purchaser in terms of the Missives
have been and will, in the period up to Completion, be used continuously for the
Seller's business comprising the letting of and the collection of rents from
property and such assets are the only assets in the business to be transferred;
and

 

3.1.2.5at Completion the Seller and the Tenant will not be members of the same
VAT Group.

 

The Seller has exhibited evidence of the matters stated in Conditions 3.1.2.1
and 3.1.2.2.

 

3.1.3The Purchaser confirms to the Seller that:

 

3.1.3.1it (or the representative member of its VAT Group) will be registered or
liable to be registered for the purposes of VAT at Completion;

 

3.1.3.2before Completion it (or another person) will:

 

3.1.3.2.1exercise an option to tax in respect of the Property under the VAT Act,
Schedule 10, paragraph 2 or make a real estate election under the VAT Act,
Schedule 10, paragraph 21; and

 

3.1.3.2.2duly notify such option to tax or real estate election (as the case may
be) to HMRC,

 

in either case, so as to ensure that the conditions in Article 5(2A) of the
Value Added Tax (Special Provisions) Order 1995 will be satisfied in respect of
the Purchaser's acquisition of the Property from the Seller;

 

3.1.3.3it (or such other person referred to in Condition 3.1.3.2) will not
revoke its option either before or after Completion and, where such option is
treated as having been exercised as a result of a real estate election having
been made, will not take any action, or omit to take any action, by virtue of
which HMRC could revoke such real estate election;

 

9

 

  

3.1.3.4it will use such assets in carrying on the same kind of business as the
Seller, namely that detailed in Condition 3.1.2.4;

 

3.1.3.5Article 5 (2B) of the Value Added Tax (Special Provisions) Order 1995
does not apply to the Purchaser in relation to the purchase of the Property; and

 

3.1.3.6it is not acting as a nominee.

 

The Purchaser will exhibit to the Seller, as soon as possible and in any event
before Completion, evidence of the matters stated in Conditions 3.1.3.1 and
3.1.3.2 (including an acknowledgement by HMRC of the notification of such option
to tax or, as the case may be, such real estate election if such acknowledgement
is received by the Purchaser (or such other person referred to in
Condition 3.1.3.2) prior to Completion).

 

3.1.4If, notwithstanding the provisions above, HMRC direct in writing that VAT
is chargeable on the sale of the Property, the Seller will notify the Purchaser
in writing within 5 Working Days of the Seller being so advised by HMRC.

 

3.1.5The Purchaser will pay to the Seller within 10 Working Days of written
demand a sum equal to the amount of VAT determined by HMRC, in exchange for a
valid VAT invoice.

 

3.1.6Subject to Condition 3.1.7, the Purchaser will pay, in addition, to the
Seller within 10 Working Days of written demand an amount equal to the total of
any interest, penalties, claims, losses, damages, costs and expenses arising as
a consequence of, or in relation to the failure to charge and collect VAT on the
Price at Completion and to account for such VAT to HMRC except to the extent
that VAT is chargeable on the Price as a consequence of the Seller's failure to
comply with its obligations and undertakings in terms of this Condition 3.

 

3.1.7The Seller will use all reasonable endeavours to minimise the amount due
under Condition 3.1.6.

 

3.1.8If the Purchaser fails to pay any amount due under Conditions 3.1.5 and
3.1.6 within the relevant time limit, the Purchaser will pay Interest on the
outstanding amount. No Interest will be payable under this Condition in respect
of any amount and time period to the extent that the Seller has already been
compensated under Condition 3.1.6 for interest in respect of the same amount and
the same time period.

 

10

 

  

3.1.9The Purchaser and the Seller do not intend to make a joint application
under regulation 6(1) of the VAT Regulations 1995 (SI 1995/2518) for the
Purchaser to be registered for VAT under the Seller's VAT registration number
and the Seller confirms that it will allow the Purchaser such access to VAT
records relating to the Property as required by Section 49 of the VAT Act as
amended by the Finance Act 2007.

 

3.2capital goods scheme

 

The Seller confirms to the Purchaser that none of the assets to be transferred
to the Purchaser in terms of the Missives is a capital item to which the Capital
Goods Scheme (per Regulation 112 to 116 of the Value Added Tax Regulations 1995
as amended) applies or will apply in the period up to Completion other than any
assets specified in Part 8 of the Schedule.

 

4Entry and Apportionments

 

4.1entry

 

Entry to the Property subject only to and with the benefit of the Lease will be
given on the Date of Entry.

 

4.2rent apportionment etc

 

4.2.1The Purchaser acknowledges by your acceptance hereof that the Lease is
subject to a reduced rent of £1 per annum if asked in the period from 28
February 2015 to 27 August 2017 (both dates inclusive). There will accordingly
be no apportionment of rents payable under the Lease as at Completion and the
Seller and Purchaser will respectively be entitled to all such rents referable
to the periods respectively preceding and following such reduced rent period.

 

4.2.2If the Date of Entry is earlier than 30 April 2015 then the Price (and thus
(subject to and without prejudice to Condition 4.2.3) the Completion Payment due
to be paid by the Purchaser to the Seller at Completion) will be decreased by a
sum calculated in accordance with the following formula:

 

S = D x £2,535

 

where:

 

Sis the sum to be thus deducted from the Price due by the Purchaser to the
Seller; and

 

Dis the number of days (if any) comprised in the period commencing on the Date
of Entry and ending on 29 April 2015 (both dates inclusive).

 

4.2.3If Completion occurs later than the Date of Entry then the Purchaser shall
pay to the Seller (by way of an increase in the Price) a sum calculated in
accordance with the following formula:

 

11

 

  

S = D x £2,535

 

where:

 

Sis the sum to be thus added to the Price due by the Purchaser to the Seller.

 

Dis the number of days (if any) comprised in the period (the “Relevant Delay
Period”) commencing on the Date of Entry and ending on the date of Completion
but excluding therefrom any period(s) of time during which the delay in
Completion is due to any failure or breach by or on behalf of the Seller to
implement its obligations or duties under the Missives on time.

 

4.3other apportionments

 

4.3.1All (if any) payments under the Lease and/or outgoings for the Property
(other than rent, rates and insurance) will be apportioned as at Completion on
an equitable basis.

 

4.3.2Within 5 Working Days after Completion, the Seller or the Seller's
Solicitors will advise the local authority of the change of ownership of the
Property so that any apportionment of rates can be carried out by the local
authority.

 

5Other payments

 

5.1arrears

 

5.1.1If any payments under the Lease are in arrears at Completion the Purchaser
will use all reasonable endeavours to procure payment from the Tenant as soon as
practicable after Completion provided that the Seller keeps the Purchaser free
of expense.

 

5.1.2The Purchaser will pay to the Seller all sums relating to such arrears
(together with any interest paid by the Tenant in terms of the Lease) within
5 Working Days of cleared funds being received from the Tenant.

 

5.1.3If the Seller or its agents receive any payments from the Tenant after
Completion which do not relate to arrears due to the Seller it will pay them to
the Purchaser within 5 Working Days of the relevant cleared funds being received
from the Tenant.

 

5.1.4If requested by the other, the Seller and the Purchaser will each assign to
the other such rights as are reasonably necessary to enable them to recover from
the Tenant any sums due under the Lease to which they are entitled in terms of
the Missives. The Seller may not take any steps to sequestrate the Tenant or
appoint a receiver or liquidator to the Tenant.

 

12

 

  

5.2rent deposits

 

There are no rent deposits paid by the Tenant and held by or to the order of the
Seller (or their agents) as Landlords.

 

6Disclosed documents

 

6.1Subject only to Condition 9 the Purchaser is deemed to have examined the
Disclosed Documents and accepts that it is purchasing the Property on the basis
that it has satisfied itself on all matters disclosed in them and on the
validity and marketability of the Seller's title to the Property.

 

6.2Condition 6.1 will override any other provision of the Missives apparently to
the contrary and any confirmation given by the Seller in the Missives is given
subject to the Disclosed Documents whether or not that is expressly stated.

 

7Title

 

7.1Encumbrances

 

7.1.1So far as the Seller is aware there are no Encumbrances affecting the
Property other than those specified or referred to in the Disclosed Documents.

 

7.1.2The Property is sold with and under the Encumbrances affecting the Property
whether specified or referred to in the Title Deeds or not.

 

7.2minerals

 

The minerals are included in the sale to the extent to which the Seller has any
right to them.

 

7.3outstanding disputes

 

During the period of the Seller's ownership of the Property, there have been no
disputes which remain outstanding with neighbouring proprietors or third parties
about items common to the Property and adjacent premises, access to or from the
Property, the title to the Property or similar matters.

 

7.4possession

 

The Seller confirms that it is currently in legal possession of the Property as
landlord under the Lease and has been in such possession of the Property openly,
peaceably and without judicial interruption for a continuous period of at least
one year.

 

7.5community interests

 

The Seller has not as far as it is aware received any notices in terms of
Section 37 of the Land Reform (Scotland) Act 2003 in respect of the Property.

 

13

 

  

7.6occupancy rights

 

The Seller warrants that no part of the Property is (or has within the
prescriptive period been) used as a private residence and consequently that the
provisions of none of the Matrimonial Homes (Family Protection) (Scotland) Act
1981 as amended, or the Family Law (Scotland) Act 1985, or the Civil Partnership
Act 2004 apply to the Property or any part of it, or to the Seller's interest in
the Property.

 

7.7Advance Notices

 

7.7.1The Seller will apply to the Keeper for an Advance Notice for the
Disposition, in the form adjusted with the Purchaser, to be entered on the
application record for the Property no earlier than 5 Working Days prior to the
Date of Entry. The cost of such Advance Notice will be met by the Seller.

 

7.7.2The Seller consents to the Purchaser applying to the Keeper for Advance
Notices for any deeds which the Purchaser intends to grant in relation to the
Property. The cost of any Advance Notices which the Purchaser applies for will
be met by the Purchaser.

 

7.7.3If the Seller rescinds the Missives in the circumstances set out in
Condition 2.4 (Cancellation of Sale) the Purchaser will immediately discharge at
its own cost any Advance Notice submitted by it if requested to do so by the
Seller and consents to the discharge of all Advance Notices for the Disposition.

 

7.7.4If Completion is likely to occur after the Date of Entry, the Seller, if
requested to do so by the Purchaser, will apply for a further Advance Notice for
the Disposition, in the form adjusted with the Purchaser, and the cost of any
such additional Advance Notices will be met:

 

7.7.4.1by the Seller if the delay in settlement is due to any failure or breach
by or on behalf of the Seller to implement its obligations under the Missives on
time; or

 

7.7.4.2by the Purchaser if the delay in settlement is due to any failure or
breach by or on behalf of the Purchaser to implement its obligations under the
Missives on time.

 

7.7.5The Seller’s Solicitors will not provide any letter of obligation.

 

7.8Land Register Requirements

 

7.8.1Subject to Conditions 6 and 7.8.2, the Seller will deliver to the
Purchaser, on demand from time to time and at the Seller’s expense such
documents and evidence as the Keeper may require to enable the Keeper to update
or create (as the case may be) the Title Sheet of the Property to disclose the
Purchaser as the registered proprietor of the whole of the Property. Such
documents will include (unless the Property comprises part only of a building):

 

14

 

  

7.8.1.1a plan or bounding description sufficient to enable the Property to be
identified on the cadastral map; and

 

7.8.1.2evidence (such as a Plans Report) that the description of the Property in
the Title Deeds is habile to include the whole of the occupied extent and there
is no conflict between the extent of the Property and any registered cadastral
units.

 

7.8.2After Completion, the Seller will deliver such documents and evidence as
are specified in Condition 7.8.1 only if the Disposition is presented for
registration not later than 14 days after Completion.

 

8Lease

 

8.1confirmations

 

The Seller confirms that, except as disclosed in Part 4 of the Schedule:

 

8.1.1The Lease accurately sets out the whole terms of the letting of the
Property.

 

8.1.2The Lease has not been amended or varied in a manner which is binding on
the Purchaser and will not be so amended or varied prior to Completion except
with the prior written consent of the Purchaser.

 

8.1.3The information disclosed in the rent payment history (forming part of the
Disclosed Documents) is complete and accurate in all material respects.

 

8.1.4The Seller is not aware of any material breach by the Tenant of any of its
obligations under the Lease which would not be reasonably ascertainable from an
inspection of the Property.

 

8.1.5The Seller has not received written notification from the Tenant of claims
or disputes under the Lease against the Landlord which are outstanding.

 

8.1.6There are no notices issued by the Seller to the Tenant, or by the Tenant
to the Seller, under the Lease which remain to be implemented.

 

8.1.7No notices by or on behalf of the Tenant exercising any option to break or
terminate the Lease have been served on the Seller or vice versa.

 

8.1.8The Seller has not received written notification of the insolvency,
liquidation, administration or receivership of the Tenant.

 

15

 

  

8.1.9The Seller has not received written notification of the creation of any
fixed or floating charges over the interest of the Tenant under the Lease.

 

8.2period to completion

 

The Seller will take all necessary steps which a prudent landlord (acting
reasonably) would take in the interests of good estate management to ensure that
the confirmations given in Condition 8.1 apply at Completion.

 

8.3interim management

 

8.3.1In the period from the Conclusion Date until Completion, the Seller will:

 

8.3.1.1implement its obligations as Landlord under the Lease;

 

8.3.1.2continue to manage the Property and the Lease as a responsible landlord
and in accordance with the principles of good estate management; and

 

8.3.1.3disclose in writing any changes to the confirmations given in
Condition 8.1.

 

8.3.2The Seller will not:

 

8.3.2.1terminate or accept a renunciation of the Lease; or

 

8.3.2.2grant any new lease; or

 

8.3.2.3vary the Lease; or

 

8.3.2.4settle any rent review under the Lease, propose or agree any reference to
a third party for determination of any rent review or make or agree any proposal
for a reviewed rent; or

 

8.3.2.5serve any notice under the Lease; or

 

8.3.2.6carry out any alterations to the Property

 

except with the prior written consent of the Purchaser.

 

8.3.3If any application to the Seller for its consent under the Lease is still
outstanding, or if any such application is made prior to Completion, the Seller
will not grant consent without the prior written approval of the Purchaser. In
relation to each such application, the Purchaser will timeously comply with the
obligations of the Seller, as Landlord, failing which the Purchaser will
indemnify the Seller fully in respect of all liability incurred by the Seller to
the Tenant in relation to the relevant applications.

 

16

 

  

8.4rent reviews

 

There are no outstanding rent reviews under the Lease.

 

9Completion

 

9.1At Completion, the Purchaser will pay the Completion Payment (and any VAT on
the Price) to the Seller in terms of Condition 2.1 and procure the release of
the Deposit in cleared funds to the Seller in terms of Condition 2.1.1.2.

 

9.2In exchange for the payment and release of the Deposit referred to in
Condition 9.1, at Completion the Seller will deliver to the Purchaser:

 

9.2.1disposition

 

the Disposition duly executed by the Seller.

 

9.2.2title deeds

 

the Title Deeds.

 

9.2.3leases

 

the Lease.

 

9.2.4disclosed documents

 

the Disclosed Documents.

 

9.2.5Legal Reports

 

9.2.5.1a Legal Report brought down to a date as near as practicable to
Completion which report will show:

 

9.2.5.1.1no entries adverse to the Seller’s interest in the Property

 

9.2.5.1.2the Advance Notice for the Disposition; and

 

9.2.5.1.3no other Advance Notices other than those submitted by the Purchaser.

 

the cost of the Reports and Search being the responsibility of the Seller.

 

17

 

  

9.2.6discharge/deed of restriction

 

a discharge/deed of restriction duly executed by the heritable creditor in any
standard security affecting the Property together with completed and signed
application forms for registration and payment for the correct amount of
registration dues.

 

9.2.7letter of consent and non-crystallisation

 

a letter of consent and non-crystallisation in the holder's usual form
(releasing the Property from charge or otherwise in terms that confer a valid
title on the subject to compliance with any time limit for registration of the
Purchaser's title) in respect of the transaction envisaged by the Missives from
each holder of a floating charge granted by the Seller.

 

9.2.8retrocession of assignation of rents

 

a retrocession of assignation of rents duly executed by the creditor in terms of
the draft forming Part 10 of the Schedule (subject to such if any amendments as
are required by such creditor and approved by both Parties acting reasonably).

 

9.2.9change of landlord

 

notices of change of landlord in terms of the draft notices forming Part 5 of
the Schedule addressed to the Tenant and the Guarantor respectively and signed
by the Seller's Solicitors.

 

9.2.10assignation of guarantee

 

the Assignation of Guarantee duly executed by the Seller.

 

9.2.11opinion letter

 

the Opinion Letter (in pdf format) sent by email and dated no earlier than 2
Working Days prior to Completion.

 

9.2.12other documents

 

any other deeds and documents to be delivered to the Purchaser on or before
Completion in terms of the Missives.

 

10Post Completion

 

Provided that the Disposition is presented for registration prior to the earlier
of 14 days after Completion and the date of expiry of the last Advance Notice
registered in relation to the Disposition in terms of Condition 7.7, the updated
or newly created Title Sheet of the Property will contain no exclusion or
limitation of warranty in terms of Section 75 of the 2012 Act and disclose no
entry, deed or diligence (including any charging order under the Buildings
(Recovery of Expenses) (Scotland) Act 2014 or any notice of potential liability
for costs registered under the Tenements (Scotland) Act 2004 or the Title
Conditions (Scotland) Act 2003) prejudicial to the interest of the Purchasers
other than such as are created by or against the Purchaser or have been
disclosed to, and accepted in writing by, the Purchaser prior to Completion.

 

18

 

  

11Insurance

 

11.1From the Conclusion Date until Completion, the Seller will keep the Property
insured in accordance with the Landlords' obligations under the Lease. As soon
as reasonably practicable after the Conclusion Date, the Seller will make
available to the Purchaser written details of such insurances, if it has not
already provided this information.

 

11.2Immediately following the Conclusion Date, the Seller will use its
reasonable endeavours to have the Purchaser's interest in the Property (as
purchaser, price unpaid) endorsed or noted on or otherwise (either specifically
or generically) covered by its policies of insurance in respect of or relating
to the Property and will exhibit evidence to the Purchaser that it has done so.

 

11.3The Seller will:

 

11.3.1within 5 Working Days after Completion cancel such insurances (under
reservation of all prior claims), and

 

11.3.2provided that the insurance premiums have been paid in full by the Tenant,
within 5 Working Days of receipt, refund to the relevant Tenants all repayments
of premium due to them and exhibit evidence to the Purchaser of having done so.

 

12Damage or Destruction

 

12.1Risk of damage to or destruction of the Property will not pass to the
Purchaser until Completion.

 

12.2If prior to Completion the Property sustains damage (whether insured or
otherwise) which at common law would entitle a hypothetical tenant under a
hypothetical lease of the Property to an abatement of rent of an amount
exceeding 20% of the rent, either party will be entitled to resile from the
Missives without penalty on delivery of written notice to that effect to the
other's solicitors no later than midday on the date on which Completion is due
to take place, time being of the essence.

 

12.3If there is any dispute as to whether the Property has suffered such damage,
the matter will be referred to the decision of an independent surveyor, who will
act as an expert, appointed, failing agreement, by the Chairman of the RICS in
Scotland on application by either party. The independent surveyor's decision
will be binding on the parties. If the independent surveyor dies, delays or
becomes unwilling or incapable of acting then either the Seller or the Purchaser
may apply to the Chairman to discharge that independent surveyor and appoint a
replacement. The fees and expenses of the independent surveyor and the cost of
appointment are payable by the Seller and the Purchaser in the proportions which
the independent surveyor directs and if no direction is made, equally.

 

19

 

  

12.4Subject to Condition 12.2 if the Property is damaged or destroyed by an
insured risk prior to Completion, the Seller's responsibility to the Purchaser
at Completion will be:

 

12.4.1to pay to the Purchaser the insurance proceeds received by the Seller to
the extent that they have not been spent on reinstatement; and

 

12.4.2to assign its rights in respect of the insurance proceeds specified in
Condition 12.4.1 to the Purchaser.

 

13Statutory matters

 

13.1statute

 

The Purchaser is deemed to have satisfied itself on the application of all
statute and statutory regulations and rules in so far as affecting or relating
to the Property and, except as expressly provided for in the Missives, the
Seller gives no warranties or assurances on such matters.

 

13.2statutory repairs notices

 

Any local authority statutory repairs notices (other than any notice or
requirement of any Environmental Authority made pursuant to any Environmental
Law (as such terms are defined in Condition 14)) affecting the Property which
are issued prior to the Date of Entry will as between the Purchaser and the
Seller be the responsibility of the Seller except to the extent that (i) they
are instigated by or with the authority of the Purchaser or (ii) they are the
responsibility of the Tenant in accordance with the Lease. Liability under this
Condition will subsist until met and will not be avoided by the issue of a fresh
notice.

 

13.3energy performance certificate

 

The Seller confirms that a valid current energy performance certificate (in
terms of the Energy Performance of Buildings (Scotland) Regulations 2008) has
been obtained for, and affixed to, the Property.

 

13.4green deal

 

As far as the Seller is aware the Property is not subject to a green deal plan
as defined in Section 1 of the Energy Act 2011.

 

14No employees

 

14.1As at the Conclusion Date and Completion, the Seller confirms that there are
no persons to whom the provisions of the Transfer of Undertakings (Protection of
Employment) Regulations 2006 ("Employment Regulations") will apply in relation
to:

 

20

 

  

14.1.1the sale of the Property; and

 

14.1.2the creation or cessation of any contractual relationship consequent to
such sale;

 

with the effect of such person’s employment (or liability for it and its
termination) being deemed to transfer to the Purchaser at Completion.

 

14.2If it is asserted or found by a court or tribunal that the Employment
Regulations apply in relation to any person ("Employee"), the Purchaser may
terminate the employment of the Employee within 10 Working Days, where it has
not already terminated, and if the Purchaser complies with its obligations under
this Condition 14 (where applicable), the Seller undertakes to keep the
Purchaser indemnified, on demand, against all costs, claims, liabilities and
expenses (including reasonable legal expenses) of any nature arising out of the
employment of the Employee prior to Completion or the termination of it (whether
it is terminated by the Purchaser or any other person and whether before, on or
after Completion).

 

15Guarantee

 

15.1The Guarantee will be assigned to the Purchaser in terms of the Assignation
of Guarantee.

 

15.2The Purchaser will:

 

15.2.1within 15 Working Days after Completion duly execute the Assignation of
Guarantee delivered to the Purchaser at Completion; and

 

15.2.2within 20 Working Days after Completion, intimate the Assignation of
Guarantee to the Guarantor and deliver a copy of the intimation to the Seller.

 

16Capital allowances

 

16.1Purchaser and the Seller agree that the portion of the Price attributable to
items of Fixed Plant is £260,136.66 (subject to Condition 16.3).

 

16.2The Seller and the Purchaser recognise that because the Seller's expenditure
on the acquisition of the Property was incurred before 1 April 2008, and the
Seller has not subsequently incurred capital expenditure in relation to the
refurbishment or development of the Property, the Seller is not required to
bring any disposal values into account in respect of those integral features
within the Property which prior to 1 April 2008 did not qualify for plant and
machinery allowances.

 

16.3If the Date of Entry is a date earlier than 30 April 2015 the portion of the
Price attributable to items of Fixed Plant will be recalculated on the basis
that the Seller shall only claim writing down allowances to the Date of Entry.

 

16.4The Purchaser will make an election with the Seller under Section 198 of the
Capital Allowances Act 2001 in terms of the draft contained in Part 7 of the
Schedule, in which case:

 

21

 

  

16.4.1on Completion, the Seller and the Purchaser will sign in duplicate the
election agreeing the value of Fixed Plant in accordance with clauses 16.1 and
16.3 above, being the disposal value for the Fixed Plant required to be brought
into account by the Seller and falling to be treated as expenditure incurred by
the Purchaser on the provision of the Fixed Plant and the Seller confirms that
the amount attributed to the Fixed Plant in the election will not be in excess
of the aggregate amount treated for the purposes of the Capital Allowances Act
2001 as having been paid by the Seller for the Fixed Plant;

 

16.4.2both the Seller and the Purchaser will submit the election to HMRC within
the time limit prescribed by law and take all reasonable steps to procure that
the value is accepted by HMRC;

 

16.4.3the Seller and the Purchaser agree to reflect such value in their relevant
tax computations and returns.

 

16.5The Seller will use reasonable endeavours to provide, or procure that its
agents provide:

 

16.5.1copies of all relevant information in its possession or that of its
agents, and

 

16.5.2such cooperation and assistance as the Purchaser may reasonably require

 

to enable the Purchaser to make and substantiate claims under the Capital
Allowances Act 2001 in respect of the Property.

 

16.6The Purchaser agrees that it will:

 

16.6.1use the information provided pursuant to Condition 16.5 only for the
stated purpose; and

 

16.6.2not disclose, without the reasonable consent of the Seller, any such
information which the Seller expressly provides on a confidential basis.

 

17Access

 

Subject to the terms of the Lease access to the Property prior to the Date of
Entry will be given to the Purchaser, its surveyors and other professional
advisers for all reasonable purposes (including examining the Property),
provided that the Purchaser will ensure that in doing so they:

 

17.1comply with the Seller's reasonable requirements,

 

17.2comply with the access restrictions imposed on the Landlord under the Lease;
and

 

17.3exercise reasonable restraint and make good all loss, injury and damage
caused to the Property and any claim from the Tenant.

 

22

 

  

18Confidentiality

 

18.1generally

 

Save as after provided in Condition 18.2 the Purchaser and the Seller will not
disclose details of the Missives or the acquisition of the Property by the
Purchaser to the press or otherwise except:

 

18.1.1with the prior written consent of the other party;

 

18.1.2to the Purchaser and the Seller's respective affiliates on the basis that
such affiliates are bound in the same terms mutatis mutandis as this Condition
18.1;

 

18.1.3to the Purchaser and the Seller's respective agents and professional
advisers in connection with the acquisition/sale of the Property;

 

18.1.4to the Purchaser's bankers or other providers of finance (and their
professional advisers) in connection with the acquisition of the Property;

 

18.1.5where required by law; and

 

18.1.6where required to comply with the requirements of the Stock Exchange or
any other regulatory or government authority.

 

18.2press releases

 

The Purchaser may after Completion publish a press release and/or make such
announcement as it sees fit in relation to its purchase of the Property,
provided that it will not disclose the identity of the Seller in doing so.

 

19Formal documentation

 

19.1formal documentation required

 

Neither the Seller nor the Purchaser will be bound by any acceptance of this
offer or any other letter purporting to form part of the Missives or any
amendment or variation of the Missives unless it is duly executed.

 

19.2complete agreement

 

The Missives (including the annexations) will represent and express the full and
complete agreement between the Seller and the Purchaser at the Conclusion Date
relating to the sale of the Property and will supersede any previous agreements
between the Seller and the Purchaser relating to such sale. Neither the Seller
nor the Purchaser has been induced to enter into the Missives on account of any
prior warranties or representations.

 

23

 

  

20Supersession

 

The provisions of the Missives (other than Conditions 2.4, 7.8 and 10 which will
remain in full force and effect until implemented) in so far as not implemented
by the granting and delivery of the Disposition and others, will remain in full
force and effect until:

 

20.1in the case of the Lease confirmations given in Condition 8.1, 6 years after
the Date of Entry;

 

20.2in the case of the provisions in Condition 5.1, 6 months after the Date of
Entry; and

 

20.3in the case of all other provisions the earlier of:

 

20.3.1the date when such provisions have been implemented; and

 

20.3.22 years after the Date of Entry except in so far as they are founded on in
any court proceedings which have commenced within such 2 year period.

 

21Exclusion of Personal Liability

 

21.1No personal liability will attach to the Purchaser's Solicitors by virtue of
their entering into the Missives in their capacity as agents for the Purchaser.

 

21.2No personal liability will attach to the Seller's Solicitors by virtue of
their entering into the Missives in their capacity as agents for the Seller.

 

21.3The Seller and the Purchaser will be solely liable to each other for
compliance with, and fulfilment of, their respective obligations under the
Missives.

 

22Assignation

 

The Purchaser may not (whether at common law or otherwise):

 

22.1.1assign, transfer, grant any security interest over, hold on trust or deal
in any other manner with the benefit of the whole or any part of its interest in
the Missives;

 

22.1.2sub-contract any or all of its obligations under the Missives; nor

 

22.1.3purport to do any of the foregoing.

 

23Proper Law and Prorogation

 

The Missives and the rights and obligations of the Seller and the Purchaser will
be governed by and construed in accordance with the law of Scotland and the
Seller and the Purchaser will be deemed to have agreed to submit to the
non-exclusive jurisdiction of the Scottish courts.

 

24

 

  

24Time limit

 

This offer, if not previously withdrawn, will fall unless a binding written
acceptance has been received by us by 5 pm on 20 March 2015.

 

Yours faithfully

  



Signed on behalf of Brodies LLP     Witness by James Ian Roscoe, Member        
                  15 Atholl Crescent,     Edinburgh     EH3 8HA

  

25

 

  

This is the Schedule referred to in the foregoing offer by Brodies LLP (on
behalf of Quarry Town Limited) to Morton Fraser LLP (on behalf of ARC
NCKWYDE001, LLC) in respect of Discovery Centre, Dundee DD2 4SW

 

Part 1

 

Disclosed Documents

 

1Title Deeds

 

2Lease

 

3Property enquiry certificate for Discovery Centre, Dundee dated 13 January 2015

 

4Copy of Title Sheet ANG10480 dated 20 October 2014 (re neighbouring property)

 

5Legal Report Property over ANG3945 certified to 12 January 2015

 

6Copy of Title Sheet ANG29855 dated 20 Oct 2014 (tenant’s interest under lease)

 

7Copy of Standard Security dated 10 December 2004 by Quarry Town Limited in
favour of Capita IRG Trustees Limited as Security Trustee therein mentioned

 

8Copy of Debenture dated 16 December 2004 by Quarry Town Limited in favour of
Capita IRG Trustees Limited as Security Trustee therein mentioned

 

9Copy of Rental Assignation dated 10 December 2004 by Quarry Town Limited in
favour of Capita IRG Trustees Limited as Security Trustee therein mentioned

 

10Copies of Planning Permissions:

 

10.1Planning Approval D23770 dated 27 April 1999 (including application form,
drawings and correspondence with the Planning Dept dated 16 and 23 Dec 1999 and
8 March 2001)

 

10.2Planning Approval D24350 dated 16 December 1999

 

10.3Planning Approval 01/30012/ADV dated 16 July 2001 (including application
form and drawings)

 

10.4Planning Approval 01/25117/D dated 27 May 2003 (including drawings)

 

11Copies of Building Warrants:

 

11.1Building Warrant Approval 99/0151/BW (Stage 1)

 

11.2Building Warrant Approval 00/0309/ALT (Amendment 1 to Stage 1)

 

26

 

  

11.3Building Warrant Approval 00/0540/BW (Stage 2)

 

11.4Relaxation Direction 2 (Regulation 9 – Technical Standard E9.4b) dated
13/12/2000

 

11.5Building Warrant Approval 00/0854/BW (Stage 3)

 

11.6Building Warrant Approval 01/00742/ALT (Amendment 1 to Stage 3)

 

11.7Building Warrant Approval 01/00473/BW (Stage 4)

 

11.8Building Warrant Approval 01/00741/ALT (Stage 1)

 

11.9Building Warrant Approval 01/00876/NBUILD (Amendment 2 to Stage 3)

 

11.10Relaxation Direction 1 (Regulation 9 – Technical Standard E5.4) dated
3/10/2001

 

11.11Building Warrant Approval 01/00968/NBUILD (Amendment 1 to Stage 4)

 

11.12Building Warrant Approval 03/00137/NBUILD

 

12Copies of Completion Certificates:

 

12.1Certificate of Completion 00/00540/BW.

 

12.2Certificate of Completion 00/0854/BW (incl. – 01/00742/ALT &
01/00876/NBUILD).

 

12.3Certificate of Completion 99/00151/BW (inc. – 01/0309/ALT & 01/00741/ALT).

 

12.4Certificate of Completion 01/00473/BW (incl. – Relation Regulation 9 –
Technical Standard E5.4 & Regulation 9 – Technical Standard E9.4b).

 

12.5Certificate of Completion 01/00968/NBUILD.

 

12.6Certificate of Completion 03/00137/NBUILD.

 

13NCR Accounts:

 

13.131 December 2013

 

13.231 December 2012

 

13.331 December 2011

 

14NCR Financial Solutions Group Limited charges search (to 19 December 2014)

 

15Certificates of Insurance:

 

15.11 January 2014 – 31 December 2014

 

27

 

  

15.21 January 2015 – 31 December 2015

 

16Invoices for 2015 insurance costs

 

17Rateable Value

 

18Reinstatement Cost Assessments – October 2011

 

19Floor Plans:

 

19.11st Floor East Office Aug 2011

 

19.21st Floor West Labs Aug 2011

 

19.32nd Floor East Offices Aug 2011

 

19.42nd Floor West Offices Aug 2011

 

19.53rd Floor East Offices Aug 2011

 

19.63rd Floor West Offices Aug 2011

 

19.7Ground Floor East Aug 2011

 

19.8Ground Floor West Aug 2011

 

20Energy Performance Certificate dated 14 February 2014

 

21Rent Payment History

 

22Debtor history report dated 1 December 2014

 

23Latest rental invoice (28 November 2014 – 27 February 2015)

 

24Roads adoption plan

 

25Fire risk assessment July 2012

 

26Fire risk assessment August 2014

 

27Centre Risk Assessment April 2014

 

28DDA Accessibility Appraisal dated 22 February 2013

 

29Election to waive VAT exemption

 

30Election to waive VAT exemption dated 13 October 2004

 

31Election to waive VAT exemption dated 13 December 2004

 

28

 

  

32Notification of VAT Registration dated 13 October 2004

 

33Non-resident landlord scheme approval

 

34S. 198 Capital Allowances Election and 2004 CA election

 

29

 

 

Part 2

 

Title Deeds

 

Title Sheet in respect of Title Number ANG3945 updated to 20 October 2014.

 

30

 

 

Part 3

 

Lease

 

Lease among Balgarthno Estates Limited, NCR Financial Solutions Group Limited
and NCR Corporation dated 12, 17 and 25 November 2003 and registered in the
Books of Council and Session on 2 March 2004 (and registered in the Land
Register of Scotland under Title Number ANG29855) as varied by:

 

1.Minute of Agreement among Balgarthno Estates Limited, NCR Financial Solutions
Group Limited and NCR Corporation dated 12, 17 and 25 November 2003 and
registered in the Books of Council and Session on 2 March 2004;

 

2.Licence for Works Agreement among Balgarthno Estates Limited, NCR Financial
Solutions Group Limited and NCR Corporation dated 9 and 15 November and 1
December 2004 and registered in the Books of Council and Session on 9 December
2004;

 

3.Licence for Works Agreement between Quarry Town Limited and NCR Financial
Solutions Group Limited with the consent of NCR Corporation dated 19 July, 8
August and 15 September 2011 and registered in the Books of Council and Session
on 10 January 2012; and

 

4.Minute of Agreement among Quarry Town Limited, NCR Financial Solutions Group
Limited and NCR Corporation dated 3, 12 and 17 November 2014 and registered in
the Books of Council and Session on 3 December 2014.

 

31

 

 

Part 4

 

Disclosures against Lease Confirmations

 

None

 

32

 

 

Part 5

 

Notices of Change of Landlord

 

NCR Financial Solutions Group Limited

206/216 Marylebone Road

London

NW1 6LY

 

Dear Sirs

 

DISCOVERY CENTRE, 3 FULTON ROAD, DUNDEE, ANGUS DD2 4SW (the "Property")

 

On behalf of our client, Quarry Town Limited, incorporated under the Companies
Ordinance in Gibraltar with Registered Number 87249 and having its Registered
Office at Suites 7b and 8b, 50 Town Range, Gibraltar (the “Seller”) we intimate
to you (the "Tenants") that, as from [insert Date of Entry] 2015, the Seller has
sold its interest as your landlord in the Property to ARC NCKWYDE001, LLC, a
Limited Liability Company registered under the Laws of the State of Delaware,
United States of America (File Number 5671188) and having its Registered Office
at 2711 Centerville Road, Suite 400, Wilmington, 19808 USA (the "Purchaser").

 

Future rent demands will be issued by or on behalf of the Purchaser and future
communications concerning any matter arising from the letting should be
addressed to the Purchaser c/o their property manager, namely  Moor Park Capital
Partners LLP (in their capacity as property manager for the Landlord), 2nd
Floor, 37-38 Margaret Street, London W1G 0JF.

 

We also intimate that the Seller has received a retrocession from Capita IRG
Trustees Limited, as agent and security trustee, of their right, title and
interest to the rent and other sums receivable in terms of the assignation of
rents granted by the Seller in their favour dated 10 December 2004 (a certified
copy of which retrocession accompanies this letter).

 

This letter is enclosed in duplicate. Kindly post the duplicate, with the
docquet on it duly signed, to the solicitors acting for the Purchaser: Morton
Fraser LLP (ref. Michael Ramsay), Quartermile Two, 2 Lister Square, Edinburgh
EH3 9GL.

 

Yours faithfully

 

Agents for Quarry Town Limited

 



................................. 2015



 

We acknowledge receipt of the notice of which the above is a duplicate.

 



....................................................

 

For and on behalf of the Tenants



 

33

 

  

NCR Corporation

3097 Satellite Blvd.

Duluth

GA 30096

USA

 

Dear Sirs

 

DISCOVERY CENTRE, 3 FULTON ROAD, DUNDEE, ANGUS DD2 4SW (the "Property")

 

On behalf of our client, Quarry Town Limited, incorporated under the Companies
Ordinance in Gibraltar with Registered Number 87249 and having its Registered
Office at Suites 7b and 8b, 50 Town Range, Gibraltar (the “Seller”) we intimate
to you (the "Guarantor") as guarantor of the tenant of the Property that, as
from [insert Date of Entry] 2015, the Seller has sold its interest as landlord
of the Property to ARC NCKWYDE001, LLC, a Limited Liability Company registered
under the Laws of the State of Delaware, United States of America (File Number
5671188) and having its Registered Office at 2711 Centerville Road, Suite 400,
Wilmington, 19808 USA (the "Purchaser").

 

Future rent demands will be issued to the tenant by or on behalf of the
Purchaser and future communications concerning any matter arising from the
letting should be addressed to the Purchaser c/o their property manager, namely
 Moor Park Capital Partners LLP (in their capacity as property manager for the
Landlord), 2nd Floor, 37-38 Margaret Street, London W1G 0JF.

 

We also intimate that the Seller has received a retrocession from Capita IRG
Trustees Limited, as agent and security trustee, of their right, title and
interest to the rent and other sums receivable in terms of the assignation of
rents granted by the Seller in their favour dated 10 December 2004 (a certified
copy of which retrocession accompanies this letter).

 

This letter is enclosed in duplicate. Kindly post the duplicate, with the
docquet on it duly signed, to the solicitors acting for the Purchaser: Morton
Fraser LLP (ref. Michael Ramsay), Quartermile Two, 2 Lister Square, Edinburgh
EH3 9GL.

 

Yours faithfully

 

Agents for Quarry Town Limited

 



................................. 2015



 

We acknowledge receipt of the notice of which the above is a duplicate.

 



....................................................

 

For and on behalf of NCR Corporation



 

34

 

 

Part 6

 

Disposition

 

DISPOSITION

 

by

 

Quarry Town limited

 

in favour of

 

ARC NCKWYDE001, LLC

 

Subjects: The Discovery Centre, 3 Fulton Road, Dundee (Title Number ANG3945)

 

Brodies LLP

15 Atholl Crescent

Edinburgh EH3 8HA

T: 0131 228 3777

F: 0131 228 3878

DX ED 10

Ref: KCLA/DAJ/JIR/QUA32.2

FAS 1468

2015

  

35

 

  

DISPOSITION

 

by

 

QUARRY TOWN LIMITED

 

in favour of

 

ARC NCKWYDE001, LLC

 

1Definitions

 

In this deed unless the context otherwise requires:

 

1.1"Sellers" means Quarry Town Limited, incorporated under the Companies
Ordinance in Gibraltar with Registered Number 87249 and having its Registered
Office at Suites 7b and 8b, 50 Town Range, Gibraltar;

 

1.2"Purchasers" means ARC NCKWYDE001, LLC, a Limited Liability Company
registered under the Laws of the State of Delaware, United States of America
(File Number 5671188) and having its Registered Office at 2711 Centerville Road,
Suite 400, Wilmington, 19808 USA;

 

1.3"Price" means the sum of […………….] POUNDS (£[…………..]) Sterling exclusive of
any VAT;1

 

1.4"Lease" means the lease of the Subjects entered into among Balgarthno Estates
Limited, the NCR Financial Solutions Group Limited and NCR Corporation dated 12,
17 and 25 November 2003 and registered in the Books of Council and Session on 2
March 2004 as varied and amended by (1) the Minute of Agreement entered into
among Balgarthno Estates Limited, the NCR Financial Solutions Group Limited and
NCR Corporation dated 12, 17 and 25 November 2003 and registered in the Books of
Council and Session on 2 March 2004; and (2) the Minute of Variation entered
into among Quarry Town Limited, NCR Financial Solutions Group Limited and NCR
Corporation dated 3, 12 and 17 November 2014 and registered in the Books of
Council and Session on 3 December 2014, the tenant’s interest in which lease is
registered in the Land Register of Scotland under Title Number ANG29855; and

 

1.5"Subjects" means the subjects described in Clause 3.

 

2Narrative

 

2.1The Sellers are the heritable proprietors of the Subjects.

 

2.2The Sellers have sold the Subjects to the Purchasers in consideration of the
Price.

 

2.3The Sellers acknowledge receipt of the Price.

 



 

1 The Price as finalised in terms of the Missives (but excluding any adjustment
thereto in terms of Condition 4.2.3) to be inserted

 

36

 

  

3Disposition

 

The Sellers dispone to the Purchasers and to their successors and assignees
whomsoever heritably and irredeemably ALL and WHOLE the subjects known generally
as Discovery Centre, 3 Fulton Road, Dundee, Angus DD2 4SW being the subjects and
others registered in the Land Register of Scotland under Title Number ANG3945.

 

4Entry

 

The Sellers grant entry and vacant possession to the Subjects (subject to the
Lease) on […….] 2015.2

 

5Warrandice

 

The Sellers grant warrandice but excepting therefrom the Lease.

 

6Trust clause

 

The Sellers declare that they hold the Subjects in trust for the Purchasers
absolutely until the earlier of 14 days from the date of entry and the date of
registration in the Land Register of Scotland of the Purchasers’ interest in the
Subjects, but solely for the purpose of holding title to the Subjects; from the
date of entry the Sellers qua trustee under that trust shall be under no duty to
maintain or preserve the Subjects nor to insure the Subjects against fire or
other insurable risks.

 

7Testing clause

 

This document is executed as follows:

 

For Quarry Town Limited

 

      signature of witness  

signature of

director/secretary/authorised signatory

            full name of above (print)   full name of above (print)            
      date of signing         address of witness place of signing

 



 

2 The Date of Entry as finalised in terms of the Missive to be inserted

 

37

 

 

Part 7

 

Capital Allowances Election

 

1The parties to the Joint Election

 

The Seller

 

Quarry Town Limited, incorporated under the Companies Ordinance in Gibraltar
with Registered Number

 

Tax Reference [………………]

 

The Purchaser

 

ARC NCKWYDE001, LLC, a Limited Liability Company registered under the Laws of
the State of Delaware, United States of America (File Number 5671188) and having
its Registered Office at 2711 Centerville Road, Suite 400, Wilmington, 19808 USA

 

Tax Reference [………….….]

 

2The Property

 

The Property is the Discovery Centre, 3 Fulton Road, Dundee, Angus DD2 4SW the
title to which is registered in the Land Register of Scotland under Title Number
ANG3945

 

3The interest acquired

 

The interest in land to which this election relates and which has been acquired
by the Purchaser is the heritable interest in the Property.

 

4The joint election

 

The Seller and the Purchaser jointly elect, pursuant to the provisions of
Section 198 of the Capital Allowances Act 2001, that the amount which, for all
purposes of Part 2 of the Capital Allowances Act 2001, is to be taken as the
portion of the sale price of the interest specified above which falls to be
treated as capital expenditure incurred by the Purchaser on the provision of
plant and machinery fixtures is £[……] (Note : insert same figure are finalised
below) which amount shall be further apportioned as below.

 

As the Seller's expenditure incurred on the Property was pre 1 April 2008 this
section 198 election does not apply to any integral features that only became
qualifying from 1 April 2008. The Purchaser is the first new owner of the
Property since 1 April 2008 and should be entitled to submit a claim in relation
to these previously non qualifying assets based on an apportionment of the
Purchase Price. No disposal values are required to be brought in by the Seller
in relation to these assets.

 

38

 

  

plant and machinery fixtures which are integral features (within the meaning of
section 33A(5) of the Capital Allowances Act 2001) 0 plant and machinery
fixtures which are not integral features

[£…]

Note : insert £260,136.66 as adjusted, if applicable, in accordance with
Condition 16.3 of the Missives

 

The operative date for capital allowances purposes in accordance with the
Capital Allowances Act 2001 s.572(4) is [Insert date of Completion or, if
earlier, time when possession of Property is given] 2015.

 



Signed     Signed  

 

Name     Name             For and on behalf of the Seller   For and on behalf of
the Purchaser

  

39

 

 

Part 8

  

Capital Goods Scheme

 

None

 

40

 

 

Part 9

 

Opinion Letter

 

[to be issued on Hassans headed notepaper]

 

ARC NCKWYDE001, LLC

2711 Centerville Road

Suite 400

Wilmington 19808

USA

 

Dear Sirs

 

Quarry Town Limited (“the Company”)

 

1.We refer to the terms of the documents more specifically referred to at
paragraph 3 below, which are to be executed by the Company in connection with
the sale of the property known as Discovery Centre, 3 Fulton Road, Dundee, Angus
DD2 4SW, registered in the Land Register of Scotland under Title Number ANG3945
(“the Property”).

 

2.We are lawyers qualified to practise in Gibraltar. We have not made any
investigation of, and do not express any opinion, as to the laws of any
jurisdiction outside Gibraltar. This Opinion is given only in respect of the
present laws of Gibraltar and having effect in Gibraltar and is limited to the
facts and circumstances disclosed to us and subsisting at the date hereof as set
out herein.

 

3.For the purposes of this Opinion, we have examined the following documents:-

 

(a)a copy of an offer to sell the Property to ARC NCKWYDE001, LLC (“the
Purchaser”) made by Brodies LLP on behalf of the Company, executed by Brodies
LLP on behalf of the Company on [..] 2015 ("the Offer");

 

(b)a copy of the documents to be signed and delivered by the Company in terms of
the Offer, namely the Disposition, Capital Allowances Election and the
Assignation of Guarantee (all as defined therein)

 

The documents referred to at paragraph 3 shall be collectively referred to as
“the Agreements”.

 

4.We have in addition examined the following documents:

 

(a)a certified true copy of the Certificate of Incorporation of the Company;

 

(b)a certified true copy of the Memorandum & Articles of Association of the
Company;

 

(c)a certified true copy of the Minutes of a meeting of the Board of Directors
of the Company approving inter alia the terms of the Agreements and authorising
due acceptance of the same by the Company (“the Minutes”); and

 

41

 

 

 

(d)a Certificate of Good Standing, dated as at the date thereof, obtained from
Companies House, Gibraltar in respect of the Company (“the Certificate”) (copy
enclosed).

 

(together, “the Documents”)

 

Save as stated above, we have not examined or considered any other documentation
whatsoever, nor have we made any other investigations or enquiries.

 

5.In giving this Opinion, we have assumed without making any independent
enquiry:

 

(a)the capacity, power and authority of all parties other than the Company, to
enter into and perform their respective obligations under the Agreements in
accordance with the laws by which they are expressed to be governed;

 

(b)that all necessary corporate action has been taken to authorise the issue and
execution of the Agreements by all parties other than the Company;

 

(c)that the Agreements will constitute legal, valid and binding agreements
enforceable in accordance with their respective terms, under their respective
governing laws;

 

(d)that the Agreements will be delivered to you unconditionally;

 

(e)that the information which has been made available to us by Companies House,
Gibraltar and the secretary of the Company was complete, accurate and up-to-date
as of the date on which it was issued and did not fail to disclose any material
filings at the Companies Registry in Gibraltar and that the information
contained in the Certificate is accurate as at the date hereof;

 

(f)the genuineness of all and any signatures and seals;

 

(g)the completeness and conformity to the originals of all documents submitted
to us purporting to be copies or drafts of the originals;

 

(h)to the extent that the obligations of any of the parties may be dependent
upon such matters:

 

(i)that each party to the Agreements, other than the Company, is duly
incorporated and organised validly existing under the laws of its principal
place of business;

 

(ii)that all acts, conditions and things required to be done, fulfilled or
undertaken under any law (including any and all authorisations and consents of
any public authority of any jurisdiction), other than that of Gibraltar, in
respect of the lawful execution or performance of the Agreements and in order to
ensure that the Agreements are binding upon and enforceable against the parties
thereto, other than the Company, have been, or will be done, fulfilled,
undertaken or obtained; and

 

42

 

  

(iii)that insofar as any obligations under the Agreements are to be performed in
any jurisdiction outside Gibraltar their performance will be legal and effective
in accordance with the laws of that jurisdiction and that in executing the
Agreements the Company is not in breach of any other agreement, obligation or
trust;

 

(i)that no circumstances exist which would justify the setting aside of the
Agreements by reason of fraud, misrepresentation, mistake or undue influence;

 

(j)that the Company is solvent at the time of issue of this Opinion;

 

(k)that the Company is not in administration;

 

(l)that the resolutions contained in the Minutes have been duly passed at
properly convened, constituted and conducted meetings of the duly appointed
Directors of the Company, at which all constitutional and other formalities have
been observed and that the Minutes are a true, complete and accurate record of
the proceedings at such meeting, and that none of the resolutions contained in
the Minutes have been revoked, rescinded or otherwise amended or modified;

 

(m)the choice of law to govern the Agreements is bona fide and is objectively
concerned with the Agreements and was not made with the intention of evading the
laws of Gibraltar or the jurisdiction of the Supreme Court of Gibraltar;

 

(n)the copy of the Company's Memorandum & Articles of Association is a complete
and true copy of the original Memorandum & Articles of Association of the
Company, as currently in force, and that no change had been made to it prior to
the execution of the Agreements;

 

(o)that the Company will derive commercial benefit from entering into the
Agreements;

 

(p)that it is not intended to obtain security over any real property in
Gibraltar in connection with the Agreements; and

 

(q)that, in connection with the Agreements, no profits of the Company will
accrue in, or be derived from, Gibraltar.

 

6.Based on the above and subject to the qualifications, reservations and
assumptions detailed in Paragraph 7 and Paragraph 9 below, we are of the opinion
that:

 

(a)The Company is a corporate body incorporated on the 22nd January 2003 and is
duly established and existing with limited liability under the laws of
Gibraltar.

 

43

 

  

(b)The Certificate shows, at the date hereof, that the Registered Office of the
Company is Suites 7B & 8B, 50 Town Range, Gibraltar, the incorporation number of
the Company is 87249, the Directors of the Company are Finsbury Corporate
Services Limited and the authorised share capital of the Company is £9,000
divided into 9,000 Ordinary Shares of £1 each.

 

(c)The Company has corporate power and legal capacity to carry on business as
set out in its Memorandum and Articles of Association, to hold, dispose of,
charge and otherwise deal with property, and to enter into and perform its
obligations under the Agreements and to sue and be sued in its own name.

 

(d)The Company has taken all actions required on its part to authorise the
execution, delivery, performance and observance of the Agreements.

 

(e)The execution delivery and performance by the Company of the Agreements will
not:-

 

i)contravene any existing law, regulation, Act, decree or authorisation to which
it is subject;

 

ii)contravene any provisions of the Company's Certificate of Incorporation or
Memorandum and Articles of Association.

 

(f)The Agreements, executed by and on behalf of the Company in accordance with
the authority conferred by the Minutes will, when delivered, constitute valid
and legally binding obligations of the Company enforceable in accordance with
their respective terms.

 

(g)Save as otherwise stated in this Opinion, no consent permit licence approval
or authorisation or exemption under Gibraltar law from any government judicial
or other authority is required in connection with the execution, delivery,
performance, service, validity or enforceability of the Agreements.

 

(h)Save as otherwise stated in this Opinion, the Company has obtained all
authorisations, approvals and consents (including without limitation any
exchange control consents) from all governmental or other authorities in
Gibraltar necessary or appropriate for the execution and delivery by it of the
Agreements and the exercise of its rights and the performance of its obligations
under them (including without limitation, for making all payments due, or to
become due, from it thereunder free from any deduction or withholding) and, save
as otherwise stated in this Opinion, to render the same legal, valid,
enforceable and admissible in evidence.

 

(i)The Company will be bound by the express choice of law in the Agreements
provided that the choice was bona fide legal and is not invalidated by reasons
of public policy. We are not aware of any public policy and/or illegality in
Gibraltar which would invalidate the choice of law or any other term in the
Agreements.

 

(j)The Company has legal capacity to submit irrevocably to the jurisdiction of
the courts it has chosen in the Agreements and is not entitled to claim any
immunity from suit or execution of any judgment on the ground of sovereignty or
otherwise.

 

44

 

  

(k)The submission by the Company to the jurisdiction of the courts contained in
the Agreements is a valid submission and any final judgment for a sum of money
obtained against the Company in said courts will be enforceable against it in
Gibraltar save and except where:

 

(a)it was obtained by fraud;

 

(b)its recognition or enforcement is contrary to public policy;

 

(c)the proceedings in which it was obtained are contrary to natural justice; and

 

(d)it is in respect of penalties.

 

Any such judgment will require to be registered in accordance with the
prescribed procedure, in the Supreme Court of Gibraltar prior to enforcement.

 

(l)Tax debts covered by the Mutual Legal Assistance (European Union) Act 2005
will be enforceable in Gibraltar unless specific conditions for non-assistance
contained therein can be met. The recovery of tax debts other than under the
said Act are not enforceable in Gibraltar.

 

(m)There will be no withholding or other tax, duty, levy or impost to be
deducted under Gibraltar law from any payment to be made under or in connection
with the Agreements.

 

(n)Any monies payable under, in connection with, or secured by the Agreements
and the proceeds of any judgment obtained in respect of the Agreements in the
courts of Gibraltar, may be remitted out of Gibraltar without limit or
restriction and without the need to obtain any consent, permit, licence,
approval, authorisation or exemption of any person.

 

(o)There will be no stamp duty, ad valorem or otherwise, or other tax or impost
of any nature payable in respect of the execution, delivery, performance,
observance or enforcement of the Agreements.

 

(p)It is not necessary in order to enable you to claim and enforce in Gibraltar
any right afforded to you by, or in connection with the Agreements, or by reason
of the execution, delivery and performance of them by you, that you be licensed,
qualified or otherwise entitled to carry on business in, or otherwise registered
with, any authority of, or in Gibraltar.

 

(q)You will not be deemed to be resident, domiciled or carrying on business in
or subject to the laws of Gibraltar by reason of the execution, delivery,
performance or enforcement of the Agreements.

 

7.We qualify this Opinion in the following respect:-

 

(a)We have not advised nor do we purport to advise in respect of the
commerciality of the transaction referred to in all or any of the documentation
referred to in this letter.

 

45

 

  

(b)We express no opinion as to the accuracy of any warranties or representations
given or made (expressly or impliedly) under or by virtue of any of the
documents herein mentioned.

 

(c)We express no opinion on the liability of the Company to pay taxes in
Gibraltar other than as expressly set out and qualified herein.

 

8.The Certificate does not reveal, as at the date hereof, that any steps have
been taken to appoint a receiver, an administrative receiver, a receiver and
manager or liquidator over or to wind up the Company. The Certificate does
reveal, however, that there are 3 charges registered against the Company at
Companies House, Gibraltar namely :- a Standard Security dated 10th December
2004, in favour of Capita IRG Trustees Limited, with serial number 13286; a
Rental Assignation dated 10th December 2004, in favour of Capita IRG Trustees
Limited, with serial number 13287; and a Debenture dated 16th December 2004, in
favour of Capita IRG Trustees Limited, with serial number 13288.

 

9.The Agreements are expressed to be governed by the law of Scotland, but if
litigated in Gibraltar we would wish to put you on notice of the following
reservations and qualifications:-

 

(a)We express no opinion as to whether specific performance or injunctive
relief, being equitable remedies, would necessarily be available in proceedings
in the Gibraltar courts in respect of any of the obligations of the Company
under or arising out of the Agreements.

 

(b)Under Gibraltar law the enforcement of the Company’s obligations under the
Agreements may be limited by:-

 

(i)general principles of equity and public policy; and

 

(ii)applicable bankruptcy, insolvency, liquidation, reorganisation, moratoriums
and other laws relating to the enforcement of creditors’ rights generally.

 

(c)If proceedings are held in Gibraltar a Gibraltar court may refuse to give
effect to any obligation of the parties to pay the legal costs and other costs
charges and expenses incurred by any party in respect of the costs of successful
or unsuccessful litigation brought before that court or where the court has
itself made an order for costs.

 

(d)If proceedings are held in Gibraltar, the Gibraltar courts may not give
effect to any obligations with respect to interest payments on overdue amounts
if it could be established that the amount expressed as being payable was in the
nature of a penalty.

 

(e)Where any party to the Agreements is vested with a discretion or may
determine a matter in its opinion and the proceedings are held in Gibraltar the
Gibraltar courts may require that such discretion be exercised reasonably or
that such opinion is based upon reasonable grounds.

 

46

 

  

(f)The question of severability and of unenforceable or void provisions would,
if proceedings were held in Gibraltar, be determined by the courts of Gibraltar
at their sole discretion.

 

(g)Claims may be or become barred under the Limitation Act in accordance with
the applicable limitation period or may be or become subject to a defence of
set-off or counter-claim.

 

(h)A Gibraltar court may not treat as evidence of any sum due from the Company
under the Agreements certificates, decisions or calculations of the other
contracting parties to the Agreements, which the Agreements state are to be so
treated.

 

(i)Any requirement to pay compound interest may not be enforceable in a
Gibraltar court.

 

(j)If any of the contracting parties in the Agreements are, or may be entitled
under the Agreements, to do or omit to do any act, deed, matter or thing without
prior notice to the Company, a Gibraltar court may not give effect to such
provisions.

 

(k)A Gibraltar court may examine the merits of any claims against the Company
under any indemnity provision contained in the Agreements and may reserve its
discretion in enforcing that claim.

 

(l)A Gibraltar court will not necessarily award costs and disbursements in
litigation in accordance with contractual provisions and we have reservations as
to the ability of a party to obtain judgment for payment of interest at default
rates (as against prescribed Court rates) after judgment in the courts of
Gibraltar.

 

(m)A Gibraltar court may, in certain circumstances, hold a charge to be a
floating charge, even if it is described as a fixed charge.

 

(n)The term “enforceable” as used in this Opinion means that the obligations
assumed by the Company under the Agreements are of a type which the courts of
Gibraltar enforce. It does not mean that these obligations will necessarily be
enforced in all circumstances in accordance with their terms.

 

10.The Certificate will not necessarily reveal whether or not a resolution has
been passed, an appointment made, or proceedings commenced, or a charge or
registrable document created, since particulars of such matters are not required
to be recorded or delivered for registration at all (if the document constitutes
a “security financial collateral arrangement” or a “title transfer financial
collateral arrangement” as defined in the Financial Collateral Arrangements Act
2004) or only within a specified period. Furthermore, the Certificate will not
disclose the existence of any actions taken or proposals made for winding-up the
Company otherwise than by petition to the Supreme Court of Gibraltar.

 

47

 

  

11.This Opinion letter is given solely in relation to the matters referred to
herein only for your benefit (and any assignee or transferee) and is limited to
matters of law of Gibraltar as at the date hereof. It may not be quoted or
relied upon by any other person, or for any other purpose, without our prior
written consent (which will not be unreasonably withheld).

 

12.This Opinion is to be governed by, and construed in accordance with,
Gibraltar law and shall not give rise to any action of any nature in any
jurisdiction other than Gibraltar.

 

Yours faithfully

 

48

 

 

Part 10

 

Rent Retrocession

 

RETROCESSION OF ASSIGNATION OF RENTS

 

by

 

capita irg trustees limited

 

AS SECURITY TRUSTEE

 

in favour of

 

Quarry Town limited

 

Subjects: The Discovery Centre, 3 Fulton Road, Dundee (Title Number ANG3945)

 

Brodies LLP

15 Atholl Crescent

Edinburgh EH3 8HA

T: 0131 228 3777

F: 0131 228 3878

DX ED 10

Ref: KCLA/DAJ/JIR/QUA32.2

FAS 1468

2015

 

49

 

  

WE, CAPITA IRG TRUSTEES LIMITED, a company incorporated under the Companies Acts
with registered number 02729260 and having our registered office at The
Registry, 34 Beckenham Road, Beckenham, Kent, BR3 4TU, as trustee for the
Finance Parties referred to in the aftermentioned Assignation of Rents
CONSIDERING that we have agreed to grant these presents DO HEREBY RETROCESS,
REPONE, RESTORE AND REASSIGN to and in favour of Quarry Town Limited, a company
incorporated under the Companies Ordinance in Gibraltar with registered number
87249 and having their registered office at Suites 7B and 8B, 50 Town Range,
Gibraltar the whole Rental Income (as the term "Rental Income" is defined in the
aftermentioned assignation of rents) and all rights and remedies assigned to us
by an assignation of rents granted by the said Quarry Town Limited in our favour
dated 10 December 2004 together with our whole right, title and interest,
present and future in and to the Rental Income and we hereby irrevocably
discharge the said Quarry Town Limited of and from all obligations in terms of
or pursuant to the said assignation of rents: IN WITNESS WHEREOF these presents
are executed as follows:-

 

      signature of witness  

signature of director/secretary/authorised signatory of Capita Asset Services
(UK) Limited as attorney for Capita IRG Trustees Limited

 

      full name of above (print)   full name of above (print)                  
date of signing         address of witness place of signing

 

50

 

  

Part 11

 

Assignation of Guarantee

 

ASSIGNATION

 

between

 

Quarry Town Limited, incorporated under the Companies Ordinance in Gibraltar
with Registered Number 87249 and having its Registered Office at Suites 7b and
8b, 50 Town Range, Gibraltar ("Assignors")

 

and

 

ARC NCKWYDE001, LLC, a Limited Liability Company registered under the Laws of
the State of Delaware, United States of America (File Number 5671188) and having
its Registered Office at 2711 Centerville Road, Suite 400, Wilmington, 19808 USA
("Assignees")

 

WHEREAS:

 

(A)The Assignors is entitled to the benefit of the Guarantee;

 

(B)The Assignors have sold or are about to sell their interest in the Property;

 

(C)The Parties have agreed that the Assignors will assign, and the Assignees
will accept an assignation of, the Assignors’ interest under the Guarantee with
effect from the Date of Entry.

 

IT IS AGREED by the Parties as follows:

 

1Definitions

 

In this Assignation:

 

"Date of Entry" means [……………………] 20153;

 

"Guarantee" means the guarantee detailed in the Schedule;

 

"Parties" means the Assignors and the Assignees;

 

"Property" means ALL and WHOLE the subjects known generally as Discovery Centre,
3 Fulton Road, Dundee, Angus DD2 4SW and registered in the Land Register of
Scotland under Title Number ANG3945;

 

"Schedule" means the schedule annexed to this Assignation.

 



 

3 The Date of Entry as finalised in terms of the Missive to be inserted (in
manuscript if Date of Entry is not 30 April 2015)

 

51

 

  

2Assignation

 

The Assignors in implementation of their obligations relating to the transfer of
the Property assign to the Assignees the Assignors’ whole right, title and
interest under the Guarantee with effect from the Date of Entry.

 

3Costs

 

3.1Each of the Parties will bear their own costs and expenses in connection with
this Assignation.

 

3.2The Assignee will be responsible for any Stamp Duty Land Tax / Land and
Buildings Transaction Tax chargeable on the assignation of the Assignor’s
interest under the Guarantee.

 

3.3The Assignee will pay the costs of registering this Assignation in the Books
of Council and Session and obtaining one extract (for the Assignee).

 

4Warrandice

 

The Assignor grants warrandice from its own facts and deeds.

 

5Consent to Registration

 

The Parties consent to the registration of this Assignation for preservation and
execution: IN WITNESS WHEREOF this document, including the Schedule, is executed
as follows:

 

For Quarry Town Limited

 

      signature of witness  

signature of

director/secretary/authorised signatory

            full name of above (print)   full name of above (print)            
      date of signing         address of witness place of signing

 

52

 

  

For ARC NCKWYDE001, LLC

 

      signature of witness  

signature of

director/secretary/authorised signatory

            full name of above (print)   full name of above (print)            
      date of signing         address of witness place of signing

 

53

 

 

This is the Schedule referred to in the foregoing Assignation between Quarry
Town Limited and ARC NCKWYDE001, LLC

 

Guarantee

  

The Guarantee contained in gremio the Lease among Balgarthno Estates Limited,
NCR Financial Solutions Group Limited and NCR Corporation dated 12, 17 and 25
November 2003 and registered in the Books of Council and Session on 2 March
2004.

 

For Quarry Town Limited

 

       

signature of

director/secretary/authorised signatory

 

 

For ARC NCKWYDE001, LLC

             

signature of

director/secretary/authorised signatory

 

 

      member, for and on behalf of Brodies LLP

 



54



